Title: To Alexander Hamilton from William Ellery, [June 1790]
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island, June, 1790]
Sir
I had the honour of receiving your letter of the 19th. the currt. with the Acts of the United States, and the copies of circular letters which accompanied it. I have not had time as yet to peruse them. I mean to read them with attention, and to act conformably to them. I wish that the forms of the papers to be used in the Custom Houses had been drawn, and transmitted by you to the several Offices; it would have prevented error, and produced and preserved uniformity. The Colle. for the District of Providence brought with him from N. york copies of most of the Forms, and has been so kind as to furnish me with copies. This and your explanations of the coasting act will releive me from that embarrassment, in which a difference in the forms I had collected and the complication of the Act to regulate the Collection of the Duties &c and the Act for registering Vessels and regulating the Coasting trade had involved me.
A case new to me has occurred on which I request your opinion. Last Saturday arrived here from a whaling voyage the Brigantine Fame late from St. Helena Aaron Sheffield master with a cargo of nine hundred, & forty seven barrels of whale Oil, and twelve thousand pounds of Whalebone and produced his papers consisting only of an American Register, and a French Pass copies of which are inclosed. He requested that a Register might be granted to him and was ready to make oath that he was sole owner of the said Brigantine. As the American Register is of a date anterior to the french pass and by the latter she is declared to be du Batiment Francois &c I am at a loss to determin whether to deem her French property or the property of the said Sheffield. Captn. Sheffield not having been in France since he entered upon his said whaling voyage if she was French property when he sailed, the property has not since been transferred to him. Captn. Sheffield has been absent several years & has made several whaling Voyages; but his wife & family have resided during his absence on a farm which he owns on this island, and he considers himself, I think properly, as a citizen of the United States. Francis Roche who is mentioned in the American Register as part owner of the said Vessel is I am informed an Inhabitant of Nantucket in the State of Massachusetts.
To encourage the Whale Fishery the French give a bounty on whale Oil, and to obtain that bounty some of the former inhabs. of the United States have made Dunkirk, I believe it is, the place of their residence, and employed their vessels which were built in the United States in the Whale fishery, and when engaged in this business they take along with them their American Registers and French passes to be used occasionally. I should take this to be the case of the vessel about which I am writing, if Capt. Sheffield was not so ready to sware that he was the only owner of her. If She is to be deemed French property She is not I presume entitled to a register and the whale Oil must pay the duty of six per Cent. ad valorem. As this is I believe a new case and as it is expected that a number of vessels under similar circumstances, excepting that they may possibly come in Ballast, are coming to the United States to procure New Registers, under an Apprehension that France may be engaged in War, and their Registers are too old to be good for any thing. I should be happy to have your opinion on the case I have stated as soon as may be convenient; because it would give me great uneasiness to have Capt. Sheffield detained one moment by my doubts.
I am &c
